Appeal from an order of the Supreme Court, Erie County (Donna M. Siwek, J.), entered December 26, 2006 in proceedings pursuant to RPTL article 7. The order, among other things, denied respondent’s motion to vacate the six notes of issue and to dismiss the 2001 and 2002 petitions.
Now, upon the order on stipulation of settlement signed by, inter alia, the attorneys for the parties on April 29 and May 6 and 8, 2008, granted by Supreme Court on May 14, 2008, and filed in the Erie County Clerk’s Office on May 14, 2008,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present—Hurlbutt, J.P., Martoche, Fahey, Green and Gorski, JJ.